Name: Commission Regulation (EC) NoÃ 749/2008 of 30Ã July 2008 amending several regulations concerning import tariff quotas in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  trade;  animal product
 Date Published: nan

 31.7.2008 EN Official Journal of the European Union L 202/37 COMMISSION REGULATION (EC) No 749/2008 of 30 July 2008 amending several regulations concerning import tariff quotas in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Whereas: (1) Article 11(1) of Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2) provides certain rules as regards notifications of the Member States to the Commission. Regulation (EC) No 1301/2006 applies without prejudice to additional conditions or derogations which might be laid down by the sectoral regulations. It is appropriate to provide, in Commission Regulations specific to certain quotas in the beef and veal sector, for more detailed rules on notifications concerning import licences in that sector. In particular, in order to clarify the obligations related to the closing date for notifications relating to quantities covered by import licences, such obligations should be laid down for each import tariff quota concerned and it is therefore necessary to derogate from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006 on that point. The following Regulations should be amended accordingly:  Commission Regulation (EC) No 297/2003 of 17 February 2003 laying down detailed rules for the application of the tariff quota for beef and veal originating in Chile (3),  Commission Regulation (EC) No 2092/2004 of 8 December 2004 laying down detailed rules of application for an import tariff quota of dried boneless beef originating in Switzerland (4),  Commission Regulation (EC) No 2172/2005 of 23 December 2005 laying down detailed rules for the application of an import tariff quota for live bovine animals of a weight exceeding 160 kg and originating in Switzerland provided for in the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (5),  Commission Regulation (EC) No 529/2007 of 11 May 2007 opening and providing for the administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2007 to 30 June 2008) (6),  Commission Regulation (EC) No 545/2007 of 16 May 2007 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2007 to 30 June 2008) (7),  Commission Regulation (EC) No 558/2007 of 23 May 2007 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (8), and  Commission Regulation (EC) No 659/2007 of 14 June 2007 opening and providing for the administration of import tariff quotas for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds (9). (2) The import tariff quota opened by Regulation (EC) No 2092/2004 is managed on the basis of documents issued by the third country concerned. Therefore, it is necessary to clarify that the provisions of Chapter III of Regulation (EC) No 1301/2006 should apply to import licences issued pursuant to Regulation (EC) No 2092/2004, without prejudice to additional conditions laid down in that Regulation. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 297/2003 is amended as follows: 1. the following Article 9a is inserted: Article 9a 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify to the Commission: (a) no later than 31 August following the end of each import tariff quota period the quantities of products, including nil returns, for which import licences were issued in the previous import tariff quota period; (b) no later than 31 October following the end of each import tariff quota period the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 2. No later than 31 October following the end of each import tariff quota period, Member States shall notify to the Commission the quantities of products, which were actually released for free circulation during the preceding import tariff quota period. However, as of the import tariff quota period starting on 1 July 2009, Member States shall forward to the Commission details of the quantities of products put into free circulation as of 1 July 2009 in accordance with Article 4 of Regulation (EC) No 1301/2006. 3. The notifications referred to in paragraph 1 and the first subparagraph of paragraph 2 of this Article, shall be made as indicated in Annexes IV, V and VI to this Regulation and the product categories indicated in Annex V to Commission Regulation (EC) No 382/2008 (10) shall be used. 2. new Annexes IV, V and VI, the text of which is set out text in Annex I to this Regulation, are added. Article 2 Regulation (EC) No 2092/2004 is amended as follows: 1. Article 6 is replaced by the following: Article 6 The provisions of Commission Regulation (EC) No 376/2008 (11), Chapter III of Commission Regulation (EC) No 1301/2006 (12) and Commission Regulation (EC) No 382/2008 (13) shall apply, save as otherwise provided for in this Regulation. 2. the following Article 7a is inserted: Article 7a 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify to the Commission: (a) no later than 28 February following the end of each import tariff quota period, the quantities of products, including nil returns, for which import licences were issued in the previous import tariff quota period; (b) no later than 30 April following the end of each import tariff quota period, the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 2. No later than 30 April following the end of each import tariff quota period, Member States shall notify the Commission the quantities of products, which were actually released for free circulation during the preceding import tariff quota period. However, as of the import tariff quota period starting on 1 January 2009, Member States shall forward to the Commission details of the quantities of products put into free circulation as of 1 January 2009 in accordance with Article 4 of Regulation (EC) No 1301/2006. 3. The notifications referred to in paragraph 1 and the first subparagraph of paragraph 2 of this Article shall be made as indicated in Annexes IV, V and VI to this Regulation and the product categories indicated in Annex V to Regulation (EC) No 382/2008 shall be used. 3. New Annexes IV, V and VI, the text of which is set out text in Annex II to this Regulation, are added. Article 3 In Regulation (EC) No 2172/2005, the following Article 8a is inserted: Article 8a 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify to the Commission: (a) no later than 28 February following the end of each import tariff quota period, the quantities of products, including nil returns, for which import licences were issued in the previous import tariff quota period; (b) no later than 30 April following the end of each import tariff quota period, the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 2. No later than 30 April following the end of each import tariff quota period, Member States shall notify to the Commission the quantities of products, which were actually released for free circulation during the preceding import tariff quota period. However, as of the import tariff quota period starting on 1 January 2009, Member States shall forward to the Commission details of the quantities of products put into free circulation as of 1 January 2009 in accordance with Article 4 of Regulation (EC) No 1301/2006. 3. For the notifications referred to in paragraph 1 and the first subparagraph of paragraph 2 of this Article, the quantities shall be expressed in heads and per product category as indicated in Annex V to Commission Regulation (EC) No 382/2008 (14). Article 4 In Regulation (EC) No 529/2007, the following Article 8a is inserted: Article 8a 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify to the Commission: (a) no later than the 10th day of each month, the quantities of products, including nil returns, for which import licences were issued in the previous month; (b) no later than 31 October 2008, the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 2. No later than 31 October 2008, Member States shall notify to the Commission the quantities of products, which were actually released for free circulation during the preceding import tariff quota period. 3. For the notifications referred to in paragraphs 1 and 2 of this Article, the quantities shall be expressed in kilograms product weight and per product category as indicated in Annex V of Commission Regulation (EC) No 382/2008 (15). Article 5 In Regulation (EC) No 545/2007, the following Article 11a is inserted: Article 11a 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify to the Commission: (a) no later than the 10th day of each month, the quantities of products, including nil returns, for which import licences were issued in the previous month; (b) no later than 31 October 2008, the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 2. No later than 31 October 2008, Member States shall notify to the Commission the quantities of products, which were actually released for free circulation during the preceding import tariff quota period. 3. For the notifications referred to in paragraphs 1 and 2 of this Article, the quantities shall be expressed in kilograms product weight, per order number and per product category as indicated in Annex V to Commission Regulation (EC) No 382/2008 (16). Article 6 In Regulation (EC) No 558/2007, the following Article 9a is inserted: Article 9a 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify to the Commission: (a) no later than 31 August following the end of each import tariff quota period, the quantities of products, including nil returns, for which import licences were issued in the previous import tariff quota period; (b) no later than 31 October following the end of each import tariff quota period, the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 2. No later than 31 October following the end of each import tariff quota period, Member States shall notify to the Commission the quantities of products, which were actually released for free circulation during the preceding import tariff quota period. However, as of the import tariff quota period starting on 1 July 2009, Member States shall forward to the Commission details of the quantities of products put into free circulation as of 1 July 2009 in accordance with Article 4 of Regulation (EC) No 1301/2006. 3. For the notifications referred to in paragraph 1 and the first subparagraph of paragraph 2 of this Article, the quantities shall be expressed in heads and per product category as indicated in Annex V to Commission Regulation (EC) No 382/2008 (17). Article 7 In Regulation (EC) No 659/2007, the following Article 10a is inserted: Article 10a 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify to the Commission: (a) no later than 31 August following the end of each import tariff quota period, the quantities of products, including nil returns, for which import licences were issued in the previous import tariff quota period; (b) no later than 31 October following the end of each import tariff quota period, the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 2. No later than 31 October following the end of each import tariff quota period, Member States shall notify to the Commission the quantities of products, which were actually released for free circulation during the preceding import tariff quota period. However, as of the import tariff quota period starting on 1 July 2009, Member States shall forward to the Commission details of the quantities of products put into free circulation as of 1 July 2009 in accordance with Article 4 of Regulation (EC) No 1301/2006. 3. For the notifications referred to in paragraph 1 and the first subparagraph of paragraph 2 of this Article, the quantities shall be expressed in heads and per product category as indicated in Annex V to Commission Regulation (EC) No 382/2008 (18). Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 43, 18.2.2003, p. 26. Regulation as last amended by Regulation (EC) No 332/2008 (OJ L 102, 12.4.2008, p. 17). (4) OJ L 362, 9.12.2004, p. 4. Regulation as last amended by Regulation (EC) No 1965/2006 (OJ L 408, 30.12.2006, p. 26, as corrected by OJ L 47, 16.2.2007, p. 21). (5) OJ L 346, 29.12.2005, p. 10. Regulation as last amended by Regulation (EC) No 1965/2006. (6) OJ L 123, 12.5.2007, p. 26. (7) OJ L 129, 17.5.2007, p. 14. Regulation as amended by Regulation (EC) No 98/2008 (OJ L 29, 2.2.2008, p. 5). (8) OJ L 132, 24.5.2007, p. 21. (9) OJ L 155, 15.6.2007, p. 20. (10) OJ L 115, 29.4.2008, p. 10.; (11) OJ L 114, 26.4.2008, p. 3. (12) OJ L 238, 1.9.2006, p. 13. (13) OJ L 115, 29.4.2008, p. 10. (14) OJ L 115, 29.4.2008, p. 10. (15) OJ L 115, 29.4.2008, p. 10. (16) OJ L 115, 29.4.2008, p. 10. (17) OJ L 115, 29.4.2008, p. 10. (18) OJ L 115, 29.4.2008, p. 10. ANNEX I ANNEX IV Notification of import licences (issued)  Regulation (EC) No 297/2003 Member State: ¦ Application of Article 9a of Regulation (EC) No 297/2003 Quantities of products for which import licences were issued From: ¦ to: ¦ Order No Product category or categories (1) Quantity (kilograms product weight) 09.4181 ANNEX V Notification of import licences (unused quantities)  Regulation (EC) No 297/2003 Member State: ¦ Application of Article 9a of Regulation (EC) No 297/2003 Quantities of products for which import licences were unused From: ¦ to: ¦ Order No Product category or categories (2) Unused quantity (kilograms product weight) 09.4181 ANNEX VI Notification of quantities of products put into free circulation  Regulation (EC) No 297/2003 Member State: ¦ Application of Article 9a of Regulation (EC) No 297/2003 Quantities of products put into free circulation: From: ¦ to: ¦ (import tariff quota period). Order No Product category or categories (3) Quantity put into free circulation (kilograms product weight) 09.4181 (1) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008. (2) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008. (3) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008. ANNEX II ANNEX IV Notification of import licences (issued)  Regulation (EC) No 2092/2004 Member State: ¦ Application of Article 7a of Regulation (EC) No 2092/2004 Quantities of products for which import licences were issued From: ¦ to: ¦ Order No Product category or categories (1) Quantity (kilograms product weight) 09.4202 ANNEX V Notification of import licences (unused quantities)  Regulation (EC) No 2092/2004 Member State: ¦ Application of Article 7a of Regulation (EC) No 2092/2004 Quantities of products for which import licences were unused From: ¦ to: ¦ Order No Product category or categories (2) Unused quantity (kilograms product weight) 09.4202 ANNEX VI Notification of quantities of products put into free circulation  Regulation (EC) No 2092/2004 Member State: ¦ Application of Article 7a of Regulation (EC) No 2092/2004 Quantities of products put into free circulation: From: ¦ to: ¦ (import tariff quota period). Order No Product category or categories (3) Quantity put into free circulation (kilograms product weight) 09.4202 (1) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008 (2) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008 (3) Product category or categories as indicated in Annex V of Regulation (EC) No 382/2008